DETAILED ACTION
Status of the Claims
	Claims 1, 3-8, 10-15, and 17-20 have been allowed.
	Claims 2, 9 and 16 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1) of 03/02/2022, Terminal Disclaimer-Electronic-Approved on 03/02/2022 and closet prior art of record Bailiang (US20180066948A1).
Bailiang disclose the method involves obtaining map data for generating a digital map of a geographic area at a certain zoom level, obtaining an indication of a first placement of map labels to map elements included in the digital map, receiving a request for a route between an origin and a destination, repositioning a subset of the map labels corresponding to map elements that intersect the route at one point to align the subset of the map labels with the route for visual emphasis, and transmitting the repositioned subset of the map labels to the client computing device for display on the digital map.
In regards to claim 1, Bailiang either individually or in combination with other prior art fails to teach or render obvious receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route;  for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: accessing a stored visibility map for the P01, the map identifying an extent to which the POI is visible from geographic locations and headings within the region, determining, using the visibility map for the POI, whether the route passes through geographic locations that are indicated on the visibility map for the POI as being geographic locations from which the 
In regards to claim 8, Bailiang either individually or in combination with other prior art fails to teach or render obvious receiving routing data for directing a user from an origin location to a destination location, the routing data including a route within a geographic region and expected headings of the user along the route; for each of a plurality of points of interest (POIs) located within the geographic region and visible from a location within the geographic region: accessing a stored visibility map for the POI, the map identifying an extent to which the POI is visible from geographic locations and headings within the region, determining, using the visibility map for the POI, whether the route passes through geographic locations that are indicated on the visibility map for the POI as being geographic locations from which the POI is visible; and 4responsive to the determination from the visibility map that the POI will have above a threshold visibility, storing information about the POI to a set of POIs that are associated with the route;  and as the user moves along the route from the origin location to the destination location: receiving location data from a user device, the location data indicating the user's current location and heading along the route; and transmitting routing instructions related to POIs from a subset of the stored set of POIs that are associated with the route that are visible from the user’s current heading the visible POIs to the user device, the routing instructions including information about the route in relation to the POIs that are visible at the user's current location and orientation along the route.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662